           Case 5:21-cv-00275-J Document 35 Filed 08/13/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA

CAMEO HOLLAND, an Individual and               )
Next of Kin to Minor Child, S.R., Deceased,    )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )       Case No. CIV-21-275-J
                                               )
CITY OF OKLAHOMA CITY, et al.,                 )
                                               )
              Defendants.                      )

                                           ORDER

       Before the Court is Ambre C. Gooch’s Motion to Withdraw as Counsel of Record [Doc.

No. 34]. Upon review of the motion, the Court GRANTS the motion to withdraw. Ambre C.

Gooch is terminated as counsel of record for Defendants Jared Barton, individually, Brad

Pemberton, individually, and Bethany Sears, individually.

       IT IS SO ORDERED this 13th day of August, 2021.
